DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of 2 antecedent basis errors.  Going forwards with examination, the claim is interpreted to be:
--A system, comprising: 
a plurality of handheld devices including a plurality of transceivers; 
a control unit coupled to a handheld device of the plurality of handheld devices; 
a plurality of end-of-train air devices, wherein: 
the plurality of end-of-train air devices are coupled to a plurality of air brakes; and 
each end-of-train air device comprises an integrated chip set to send a pressure metric reading to [[a]] the control unit; 
an air manifold coupled to the plurality of air brakes; 
a controller coupled to the control unit and to the air manifold, wherein the controller selectively supplies air to an air brake of the plurality of air brakes; 
a processor coupled to the controller and the control unit; and 
a non-transitory computer readable medium coupled to the processor and containing instructions executable by the processor to: 
receive information from the control unit corresponding to an air brake test performed on the plurality of end-of-train air devices; 
determine a status of the air brake test;
compare the received information to prior received information for [[the]] a train, wherein comparing the received information to the prior received information further comprises: 

tracking an amount of leakage over time for the train; 
compile the received information into an air brake test summary, wherein the air brake test summary includes the comparison of the received information to the prior received information; and 
generate an inspection form based on the received information and the determined status, wherein the generated inspection form includes the air brake test summary.--

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-  of U.S. Patent No. 10,814,857 B2 (hereinafter “the Patent”) in view of Loras et al. (WO 94/07729 A1) and Fugiel et al. (US 2014/0081512 A1). 
1. 	The Patent claim 1 essentially claims a non-transitory computer readable medium coupled to a processor and containing instructions executable by the processor to (See Col. 8, lines 12-16 and 19-22): 
receive information from 
determine a status of the air brake test;
compare the received information to prior received information for the train, wherein comparing the received information to the prior received information further comprises: 
determining a change in the status of the air brake test; and 
tracking an amount of leakage over time for the train; 
compile the received information into an air brake test summary, wherein the air brake test summary includes the comparison of the received information to the prior received information; and 


The Patent doesn’t claim a system, comprising: 
a plurality of handheld devices including a plurality of transceivers; 
a control unit coupled to a handheld device of the plurality of handheld devices; 
a plurality of end-of-train air devices, wherein: 
the plurality of end-of-train air devices are coupled to a plurality of air brakes; and 
each end-of-train air device comprises an integrated chip set to send a pressure metric reading to the control unit; 
an air manifold coupled to the plurality of air brakes; 
a controller coupled to the control unit and to the air manifold, wherein the controller selectively supplies air to an air brake of the plurality of air brakes; and
the processor coupled to the controller and the control unit. 

Loras teaches a system, comprising (Refer to fig. 1, reproduced below):
a plurality of handheld devices (FMEs) including a plurality of transceivers (The FMEs with the transceivers transmit and receive data/information to and from a controller 1-3 wirelessly via a control unit 5 having a radio coupled to the FMEs; Page 3, lines 7-13.  Use of the FMEs is similar to that of a manual operating unit 9 which is coupled to the controller 1-3; Fig. 1; Page 5, line 21 – Page 6, line 10); 
a control unit (5) coupled to a handheld device (FME) of the plurality of handheld devices FMEs (as discussed above); 




    PNG
    media_image1.png
    1064
    884
    media_image1.png
    Greyscale

an air manifold (in a form of a coupling) coupled to a plurality of air brakes (via a plurality of pneumatic/air lines 12, 13, M, and/or pneumatic unit 10, 11, L.  The air manifold/coupling delivers air to an air brake of the plurality of air brakes during an air brake test of a train N, 14 , 15; Fig. 1; Page 4, lines 14-18); 
a controller (1-3) coupled to the control unit (5) and to the air manifold (Fig. 1; Page 4, lines 14-18), wherein the controller (1-3) selectively supplies air to an air brake of the plurality of air brakes (via 
a processor (in a main computer 2 and/or a control computer 3) coupled to the controller (1-3) and the control unit 5 (as shown in fig. 1.  The processor receives information from the control unit 5 corresponding to the air brake test of the train, in order to determine a status of the air brake test, generate an inspection form based on the received information and the determined status, transmit the generated inspection form for printing, etc.; Fig. 1; Page 3, lines 7 – Page 4, line 7).

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Loras teaching to further claim:
a plurality of handheld devices including a plurality of transceivers; 
a control unit coupled to a handheld device of the plurality of handheld devices; 



an air manifold coupled to the plurality of air brakes; 
a controller coupled to the control unit and to the air manifold, wherein the controller selectively supplies air to an air brake of the plurality of air brakes; and
the processor coupled to the controller and the control unit; 
in order to facilitate an air brake test of the train, determine a status of the air brake test, generate an inspection form based on the received information and the determined status, transmit the generated inspection form for printing, etc.

	
The Patent as modified by Loras hasn’t claimed:  

the plurality of end-of-train air devices are coupled to a plurality of air brakes; and 
each end-of-train device comprises an integrated chip set to send a pressure metric to a control unit.

Fugiel teaches a system for testing a plurality of air brakes of a train/consist, the system comprising:
a plurality of end-of-train air devices (18), wherein 
the plurality of end-of-train air devices (18) are coupled to the plurality of air brakes); and 
each end-of-train device (18) comprises an integrated chip set (60, 64) to send a pressure metric to a control unit (16).  As such, a control unit (16), and/or a hand-held device (20) in communication with the control unit (16), can monitor air pressure in the air brakes for an air brake test (See fig. 1A, 4, reproduced below; Abstract; Pars. 0020-0021, 0033).

    PNG
    media_image2.png
    765
    724
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    867
    780
    media_image3.png
    Greyscale


As seen, the present claim 1 essentially recites what’s already claimed and what’s already known, including “receive information from the control unit corresponding to an air brake test performed on the plurality of end-of-train air devices.” 

2. 	The Patent as modified claims the system of claim 1, wherein the control unit 5 (Loras) is wirelessly coupled to the handheld device FME (as discussed above in claim 1).

3. 	The Patent as modified claims the system of claim 1, wherein the instructions to receive information from the control unit 5 (Loras) further comprise instructions executable to:
obtain information (from the handheld device FME) corresponding to an air brake test at the control unit 5 (as discussed above in claim 1);
store the obtained information (e.g., an air pressure metric/measurement) at the control unit (5) for a duration of the air brake test (so that the control unit 5 can transmit the obtained information to the non-transitory computer readable medium in the controller 1-3 as shown in Loras fig. 1 for example, while analysis of a leakage is taking place; Loras Page 7, line 15 – Page 8, line 3);
transmit the obtained information from the control unit (5) to the non-transitory computer readable medium (in the controller 1-3, as shown in Loras fig. 1); and
compile the received information (in order to determine a status of the air brake test, generate an inspection form based on the received information and the determined status, transmit the generated inspection form for printing, etc., as discussed above in claim 1).



5. 	The Patent as modified claims the system of claim 1, wherein the instructions to determine a status of the air brake test further comprise instructions executable to:
determine an amount of air leakage from the received data (the received data being the received pressure measurement, for example, 470 kPa or any different pressure value; Loras Page 6, line 22 – Page 7, line 3); 
determine that the amount of air leakage is above a threshold amount of leakage (For example, when a received pressure value is less than a predetermined pressure threshold/value of, e.g., 470 kPa, it is understood that a test pressure cannot be maintained in a pneumatic line of a corresponding air brake.  Therefore, it is further understood that the pneumatic line of the corresponding air brake is leaking in an amount of leakage above a threshold amount of leakage corresponding to the predetermined pressure threshold/value of 470 kPa; Loras Page 6, line 22 – Page 7, line 3); and
determine that the air brake test is a failed test (“Leakage test fail”, and/or whether the test is completed or not.  Loras Page 6, line 22 – Page 7, line 3).



6 (having essentially equivalent subject matter of claim 5).
The Patent as modified claims the system of claim 1, wherein the instructions to determine a status of the air brake test further comprise instructions executable to:
determine an amount of air leakage from the received data (the received data being the received pressure measurement, for example, 470 kPa or any different pressure value; Loras Page 6, line 22 – Page 7, line 3); 

determine that the air brake test is a passed test (“Leakage test pass”, and/or whether the test is completed or not.  Loras Page 6, line 22 – Page 7, line 3).

7. 	The Patent as modified claims the system of claim 1, wherein the instructions to generate an inspection form based on the received information and the determined status (as discussed above in claim 1) further comprise instructions executable to:
retrieve an inspection form (as the printer 7 in Loras would print the test result in a format having, for example, a test result “Leakage test pass” or “Leakage test fail”, and a unique identification in a form of ID number of the FME used in the test);
populate the inspection form with the determined status (e.g., “Leakage test pass” or “Leakage test fail”) and the received information (e.g., ID number of the FME used in the test; Loras Page 4, lines 1-4); and
transmit the generated inspection form to a third party computing device (using a telefax 8; Loras Fig. 1; Page 4, line 7).

Allowable Subject Matter
Claims 1-7 would be allowed if the above double patenting rejection were overcome.  The following would be an examiner’s statement of reasons for allowance (which essentially equivalent to the allowable subject matter for the Patent):
“…compare the received information to prior received information for the train, wherein comparing the received information to the prior received information further comprises: determining a change in the status of the air brake test; and tracking an amount of leakage over time for the train; compile the received information into an air brake test summary, wherein the air brake test summary includes the comparison of the received information to the prior received information; and generate an inspection form based on the received information and the determined status, wherein the generated inspection form includes the air brake test summary.”
(Claims 2-7 are dependent on claim 1.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 18, 2022